Citation Nr: 1145131	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-22 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to April 30, 2008, and in excess of 50 percent from April 30, 2008. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to April 2005.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which confirmed and continued a 30 percent evaluation for PTSD.  Thereafter, jurisdiction was transferred to the Regional Office in Atlanta, Georgia. 

During the course of the appeal, an April 2010 rating decision granted an increased rating of 50 percent for PTSD, effective April 30, 2008.  The Veteran continued to appeal for a higher evaluation for his service-connected PTSD. 

In December 2010, the Veteran testified at a Travel Board hearing.   Subsequently, this issue was remanded by the Board in March 2011 for further development.  All requested development having been completed, this claim now returns before the Board.


FINDINGS OF FACT

For the entirety of this appeal, the Veteran's service connected PTSD has been manifested by nightmares and trouble sleeping, as well as trouble maintaining social relationships, intrusive thoughts, and altered mood, consistent with a finding of occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation, but no higher, for the Veteran's service connected PTSD have been met, prior to April 30, 2008; the criteria for a rating in excess of 50 percent for the Veteran's PTSD have not been met at any time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In letters dated in April 2008, June 2008, September 2008, and March 2011, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

These letters also provided notice regarding potential ratings and effective dates.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  VA clinical notes and private treatment records have been obtained.  He received several VA examinations during the course of this appeal.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  The Veteran received a hearing before the undersigned Acting Veterans Law Judge in December 2010.  The Veteran was informed of the law pertaining to PTSD by a June 2008 letter.  All actions requested in the prior remand have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141   (1999)( (holding that remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where there was substantial compliance with remand directives)).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, that any additional evidence needs to be obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


The Facts

The Veteran contends that a higher rating is warranted for his service connected PTSD.  Essentially, he maintains that the current severity of this disability is greater than that contemplated by his current rating.  The relevant evidence of record includes the reports of VA and private outpatient treatment, as well as the reports of VA examinations.

The Veteran was seen numerous times over the course of this appeal at VA facilities and private facilities for treatment related to his PTSD.

An April 2007 report of private treatment noted that the Veteran reported persistent problems with sleeping and focus.  He also reported feeling angry and more irritable at times as work, and having problems controlling his anger.  He denied any paranoia or suicidal/homicidal ideation.  Upon examination, he was noted to be fairly groomed, alert and oriented.  He was dressed casually, and was cooperative and pleasant.  There were no abnormal movements noted.  Speech was with soft toned voice and amplitude.  Mood was sad with restricted affect.  Thought process was logical and goal oriented.  There were some attention and focus problems, and immediate recall was also impaired.  His insight and judgment were fair.  He was diagnosed with PTSD, with a Global Assessment of Functioning (GAF) of 60.

An August 2007 report of VA examination indicated that the Veteran reported that he had become less outgoing and preferred to stay in and watch television.  Upon examination he was clean, neatly groomed, and casually dressed.  His affect was appropriate, and his attitude towards the examiner was cooperative and attentive.  He was easily distracted, and unable to do serial 7s.  He was fully oriented.  His thought process and content were unremarkable.  His judgment and insight were normal.  The Veteran reported problems with nightmares and falling asleep.  There was no evidence of hallucinations or obsessive/ritualistic behavior.  He reported panic attacks that included sweating, a desire to isolate himself, and increased heart rate.  There was no evidence of violence or homicidal thoughts, and the Veteran had good impulse control.  The Veteran was able to maintain all activities of daily living.  His memory was intact.  The Veteran reported recurrent and distressing recollections of service.  The Veteran was found competent to handle payments and his financial affairs.  The Veteran was diagnosed with PTSD, with a GAF of 65.  The Veteran was noted to still be doing well in his job, but had brief periods of distraction and lack of concentration.  The examiner indicated that his findings were consistent with a finding of symptoms that were transient and mild and decreased the Veteran's work efficiency and ability to perform occupational tasks only during periods of significant stress.

A November 2007 report of VA outpatient treatment indicated that the Veteran reported frequent violent nightmares causing sleep disturbance, as well as increased temper problems.  On examination, the Veteran was well dressed, cooperated, and made eye contact.  Affect was blunt.  Mood was tense and irritable, and he got periodic panic symptoms at night and during the day.  There were periods of dissociation at work, which he reported having for years, sometimes interfering with his work.  There was no suicidal ideation or psychotic signs.  He was completely oriented. 

An April 2008 report of VA outpatient treatment noted that the Veteran felt very depressed and emotional, and was afraid that hospitalization might cause him to lose his job.  The Veteran underwent psychiatric testing that same month.  That testing found that the Veteran had severe/moderate short term and long term visual and auditory memory deficits, which were increased by anxiety.  Connections between his job site stress and childhood abuse were noted.

During VA outpatient treatment of March 2009, the Veteran reported continuing to live in isolation, spending his time away from work watching sports on TV.  Upon examination, he was noted to be well dressed, cooperative, and made eye contact.  Affect was constricted.  Mood had been tense and anergic.  There was no suicidal ideation or psychomotor slowing.  Speech was goal directed and thought process was logical and coherent.

An August 2009 report of VA outpatient treatment indicated that the Veteran reported more problems with nightmares, as well as reacting at work inappropriately.   Upon examination, the Veteran was well dressed, cooperative and making good eye contact.  Affect was constricted.  Mood has been sad and dysphoric, and hypervigilant.  Speech was goal directed and thought process was logical and coherent.  He denied hallucinations and no delusions were noted.  He was fully oriented.

The Veteran received a VA examination in January 2010.  At that time, the Veteran was noted to have been working at his current job for the past three years.  He reported a typical day's activities as working and doing household chores.  He shops late at night to avoid crowds.  He did not have any hobbies, and does not require any assistance with activities of daily living.  He felt his symptoms were worse recently.  During the interview part of the examination, the Veteran was polite and cooperative.  He was not in acute distress.  His affect was appropriate and unconstructed.  His mood appeared to be within normal limits.  He was alert, oriented, relevant, and coherent.  There were no evident signs of psychosis or other mental disorders.  He did not exhibit suicidal or homicidal thinking.  There was no impairment of his thought processes.  He was found to be competent to manage his affairs.  He related his experiences, problems, and symptoms in a generally ambiguous manner, and at times seemed exaggerated.  The examiner indicated that the estimated impact of the Veteran's psychiatric symptoms on his social and occupational functioning was mild to moderate in degree, and did not prevent employment.  He had an estimated GAF of 60.

A March 2010 report of VA outpatient treatment indicates that the Veteran complained of worsening sleep and nightmares, thoughts of suicide, and panic attacks.  Upon examination, the Veteran was well dressed, clean cut, cooperative and friendly.  Affect was tightly constricted.  Mood was reported as irritable and hypervigilant.  He had death wishes but no active suicidal thoughts.  Speech was relevant and goal directed.  Thought process was logical and coherent.  He was fully oriented.

During VA outpatient treatment of August 2010, the Veteran reported he was getting worse, having more nightmares and trouble sleeping.  Upon examination, he was well dressed and cooperative with good eye contact.  Affect was subdued, and tightly constricted.  Mood has been more dysphoric and anxious, with poor sleep and frequent nightmares.  He admitted to some death wishes at times, but no active suicidal thinking.  His speech was goal directed and relevant.  Thought process was logical and coherent.  He was fully oriented.

During VA outpatient treatment dated December 2010, the Veteran reported he was "not doing well."  He was found to be well dressed, cooperative, and made eye contact.  His affect varied appropriately.  His mood has been fluctuating at times, being down, avoidant, and wishing for death at times, but no active suicidal thinking.  Speech was goal directed and relevant.  Thought process was logical and coherent.

During the Veteran's hearing in December 2010, he indicated that his PTSD had become worse, and he was having suicidal thoughts every day.  He reported only minimal social interaction, and that he tended to isolate himself.

The Veteran received a VA examination in April 2011.  At that time, the examiner noted the Veteran's reports of childhood and military trauma.  The Veteran reported that he had few friends, was never married, and had no children.  He reported suicidal attempts, and many suicidal ideations with a gun next to his bed.  The Veteran did participate in sports, but has limited that because he becomes violent when playing basketball.  Upon examination, the Veteran was clean, neatly groomed, and casually dressed.  He was lethargic and tense.  His speech was hesitant and mumbled.  He was cooperative and friendly.  His affect was flat, and his mood was anxious and dysphoric.   He was unable to do serial 7s, but was able to spell a word forward and backwards.  He was oriented to person place and time.  His thought process and content were both unremarkable.  He did not have delusions or hallucinations.  His judgment and insight were good.  The Veteran reported problems with nightmares, and that he becomes somewhat suicidal after a nightmare of someone wanting to kill him.  The Veteran had no obsessive or ritualistic behavior.  The Veteran does have panic attacks which start with stuttering.

There were no homicidal or suicidal thoughts upon examination, and the Veteran was found to have fair impulse control.  He was able to maintain minimum personal hygiene, and there were no problems with the activities of daily living.  His recent, remote, and immediate memories were normal.  He had a markedly diminished interest or participation in significant activities.  He had a feeling of detachment from others, and a restricted range of affect.  He reported difficulty falling or staying asleep, irritability, and outbursts of anger.  The Veteran was found to be competent to understand and handle his monetary payments and bills.  The Veteran was noted to be currently employed for over 5 years; he reported 25 days lost from work during the past year, to avoid stressors.  In conclusion, the examiner found that the Veteran's symptoms did not cause total occupational and social impairment, or deficiencies in most areas, or reduced reliability and productivity.  The examiner found that the Veteran's PTSD symptoms were mild or transient and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  


The Law

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

As to the Veteran's PTSD, he has been assigned a 30 percent rating prior to April 30, 2008in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2011).  Under rating criteria for PTSD, a 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent disability rating is warranted for evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating will be assigned with evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently assaults younger children, is defiant at home, and is failing at school).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 51-60 indicates moderate symptoms (e. g. flat affect and circumstantial speech, occasional panic attacks OR moderate difficulty in social, occupational, or school functioning (e. g. few friends, conflicts with peers or co-workers).

A GAF score of 61-70 suggests some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

Taking into account all relevant evidence, and resolving all doubt in the Veteran's favor, for the period prior to April 30, 2008, the Board finds that the Veteran would be more properly rated as 50 percent disabled for his service connected PTSD.  In this regard, the Board notes that examination records and treatment records from this time indicate that the Veteran was having more problems at work, and socially, with significant problems with nightmares and falling asleep.  The Veteran also reported frequent panic attacks.  The Board finds this symptomatology consistent with a finding of occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent evaluation, and therefore, the Board finds that the Veteran should be rated as 50 percent disabled during this period.

As the Veteran is now rated as 50 percent disabled for the entirety of this appeal period, the Board turns to the question of whether a rating in excess of 50 percent would be warranted.

Taking into account all relevant evidence, the Board finds that the criteria for an evaluation in excess of 50 percent, for the Veteran's service connected PTSD, have not been met.  In this regard, the Board again notes that a higher evaluation of 70 percent contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Reviewing the medical evidence of record, there is no question that the Veteran has significant difficulties with social interaction.  However, throughout the course of this appeal, the Veteran has been able to maintain employment.  He has always been found to be well oriented, and well groomed, and able to maintain all his activities of daily living.  He has never been found to have illogical, obscure, or irrelevant speech, or spacial disorientation.  While the Veteran does have panic attacks, the medical evidence does not show them to be continuous, or even nearly continuous.  The Veteran is able to maintain his finances.  Although his mood has often been found to be tense and irritable, he has generally been found to have good insight and judgment.  More recently, the Veteran has reported some suicidal ideation; however, there is no medical evidence of suicide attempts or homicidal ideation.  Examiners have found the veteran's symptomatology to be only mild or transient, and no more than moderate, considering the conclusions from his VA examinations dated August 2007, January 2010, and April 2011.  The Veteran's GAF has been assessed as 60 and 65 during the course of this appeal, consistent with a finding of mild or moderate symptomatology.  Considering the evidence as a whole then, the Board finds the Veteran's level of symptomatology consistent with a finding of occupational and social impairment with reduced reliability and productivity, findings which warrant a 50 percent evaluation.  Thus, the Board finds that the Veteran is now properly rated as 50 percent disabled for the entirety of this appeal, for his service connected PTSD.

Also, the Board finds that the evidence of record does not present such an exceptional or unusual disability picture so as to render impractical the application of the regular rating schedule standards and to warrant assignment of an increased evaluation for the Veteran's service connected PTSD on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2011).  There is absolutely no showing that this disorder has resulted in a marked interference with employment, and there is no indication that it has necessitated frequent periods of hospitalization.  On the contrary, although the most recent examination shows that he has missed as much as 25 days of work per year, he has maintained employment throughout the appeal period and has not been hospitalized.  

In the absence of evidence of such factors, the Board finds that criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against a finding of entitlement to greater than a 50 percent evaluation, the benefit-of-the-doubt doctrine does not apply, and a higher increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 50 percent evaluation, for the Veteran's service connected PTSD, prior to April 30, 2008, is granted, subject to the controlling regulations applicable to the payment of monetary benefits; entitlement to a rating greater than 50 percent, for the Veteran's service connected PTSD, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


